DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 10,862,942. Applicant’s amendment filed on May 10, 2022 has been entered. Claims 1, 4-5 and 9-20 are amended. Claim 1-20 are pending in the application.  Applicant's timely filed terminal disclaimer has overcome the rejection(s) of claim 1-20 under non-statutory double patenting previously set forth in the Non-Final Office Action mailed on February 10, 2022.
 
Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Robert Wagner (Reg. No. 51,362), on July 14, 2022, Examiner suggested the Applicant to amend as shown in the Examiner’s Amendment below in order to overcome the rejection(s) under 35 U.S.C. 112, and place the application in condition for allowance.

Agreement was reached with the Applicant’s Representative, Mr. Robert Wagner (Reg. No. 51,362), on July 20, 2022.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claim as below:

19. (Currently Amended) The computer-implemented method of claim 17, wherein each encoded chunk included in the [[first]] plurality of different encoded versions encoded chunks is associated with a different level of visual quality.

20. (Currently Amended) The computer-implemented method of claim 17, further comprising:
generating an availability window that spans from the preceding download end time to the first feasible download end time:
computing a maximum download size based on the network throughput and the availability window;
determining that the first encoded chunk comprises a largest encoded chunk that is both included in the [[first]] plurality of different encoded versions and is not larger than the maximum download size; and
specifying that the first encoded chunk is included in the sequence of encoded chunks.

Allowable Subject Matter

Claim 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
McCarthy (PG PUB US2013/0179590) teaches adaptive bit rate encoding and distribution techniques for conserving bandwidth usage in a channel. The invention comprises, an encoder or transcoder, a video fragmenter, a video-quality analyzer that output complexity values, a streaming server, a process by which individual fragments are selected for distribution, a video-quality threshold, and, optionally a bandwidth reclamation factor. A video-quality analyzer inspects any combination of the input and output of the encoder, transcoder, or fragmenter, and produces a video-quality metric for each fragment. A fragment-selection process responds to request from a client device. If the video-quality value of the fragment requested exceeds the video-quality threshold, a different fragment having a lower vide-quality value is selected instead. Otherwise, the fragment that would have been selected is selected. In some embodiments, the video-quality threshold can be dynamically adjusted to permit varying amounts of bandwidth reclamation [McCarthy, Abstract].
Phillips (PG PUB US2016/0366202) teaches a scheme for managing delivery of segmented media content in an ABR network, wherein bitrates of a manifest file may be selectively modified or removed based on a client device's video buffer characteristics. An ABR stream delivery server is operative to simulate the client device's video buffer in a streaming session and accordingly modify the manifest files to include metadata for media segments encoded at a particular single bitrate responsive to the buffer performance and other network conditions. Responsive to monitoring the video buffer characteristics of the media player during the streaming session, a selected single bitrate may be moved up or down to other bitrates of the manifest files [Phillips, Abstract].
Karach (US Patent 10,237,195) teaches an improved IP video playback system for quicker access and better user experience during IP video playback is provided. Aspects of the IP video playback system allow a content service provider to provide quicker access to requested content items. When a user requests access to content items, an analysis is performed to calculate the lengths of time in which a portion of the content item can be downloaded, cached, and displayed and the corresponding size of that portion. The analysis may be based on various parameters. Once the analysis is performed and the portion is downloaded, playback may begin and the process may be repeated as necessary with increasing portion sizes until a predetermined portion size is reached, the user indicates a content switch, or the content item has been fully downloaded [Karach, Abstract].
Zhao (PG PUB US2018/0324234) teaches a device, computer-readable medium, and method for estimating the streaming rate at which data is delivered over a network. For instance, in one example, a data packet is intercepted from a data streaming session conducted between a first device and a second device connected over a network. A size of a file segment contained in the data packet is calculated. The file segment corresponds to a portion of an item of multimedia content being delivered via the data streaming session. The encoding rate of the data streaming session is then calculated based at least in part on the size of the file segment [Zhao, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “selecting, via a video rate selection algorithm, a first encoded chunk associated with the media title based on a current network throughput, wherein the video rate selection algorithm is configured according to an upper bound for visual quality that is computed using a plurality of feasible download end times that are associated with a plurality of chunks of the media title, wherein the plurality of feasible download end times are determined prior to streaming the plurality of chunks; and 
requesting the first encoded chunk from a server machine for playback.” as set forth in independent claim 1 and similar language in claim 9;
“selecting a first encoded chunk from a plurality of different encoded versions of a given source chunk of a media title based on a network throughput, a first feasible download end time associated with the given source chunk of the media title, and a preceding download end time associated with a preceding source chunk of the media title; and 
computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk.” As set forth in independent claim 17.
Dependent claim 2-8, 10-16 and 18-20 further limit allowed independent claims 1, 9 and 17; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441